--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AudioEye, Inc. 10-Q [audio-10q_063013.htm]
Exhibit 10.2


EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 7th day of August, 2013 (the “Effective Date”), by and between
AudioEye, Inc., a Delaware corporation with an address at 9070 S Rita Road,
Suite 1450, Tucson, Arizona 85747 (the “Company”), and Sean Bradley, a natural
person (“Executive”).


W I T N E S S E T H:


WHEREAS, Executive desires to be employed by the Company as its Chief Technology
Officer, Vice President and Secretary (the “Position”) and the Company wishes to
employ Executive in such capacity;


NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:


1.           Employment and Duties.  The Company agrees to employ and Executive
agrees to serve in the Position.  The duties and responsibilities of Executive
shall include the duties and responsibilities as the Board of Directors of the
Company (the “Board”) may from time to time assign to Executive.


Subject to Exhibit A or as set forth below, Executive shall devote all of his
time, attention, and energies to the business of the Company.  Provided that
none of the additional activities materially interfere with the performance of
the duties and responsibilities of Executive, nothing in this Section 1 shall
prohibit Executive from (a) serving as a director or trustee of any charitable
or educational organization or (b) engaging in additional activities in
connection with personal investments and community affairs; provided that such
activities are not inconsistent with Executive’s duties under this Agreement and
do not violate the terms of Section 13.


2.           Term.  The term of this Agreement shall commence on the Effective
Date and shall continue for a period of three (3) years subject to extension
upon mutual agreement of the Company and Executive.  “Employment Period” shall
mean the initial three (3) year term plus extension periods, if any.


3.           Place of Employment.  Executive’s job site shall be in Tucson,
Arizona (the “Job Site”).  The parties acknowledge, however, that Executive may
be required to travel in connection with the performance of his duties
hereunder.


4.           Base Salary.  For all services to be rendered by Executive pursuant
to this Agreement, the Company agrees to pay Executive during the Employment
Period a base salary (the “Base Salary”) at an annual rate of $195,000 during
the Employment Period.  The Base Salary shall be paid in periodic installments
in accordance with the Company’s regular payroll practices.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Bonuses.  During the Employment Period, the Board or the
Compensation Committee of the Board (the “Compensation Committee”) in its sole
discretion may grant to Executive a bonus or bonuses.


6.           Severance Compensation.  Upon termination of Executive’s employment
prior to expiration of the Employment Period unless Executive’s employment is
terminated for Cause or Executive terminates his employment without Good Reason,
then:


(a)           Executive shall be entitled to receive any and all reasonable
expenses paid or incurred by Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date, any accrued but unused vacation time through the
termination date in accordance with Company policy and an amount equal to
Executive’s Base Salary and Bonus, if any, during the prior twelve (12) months
(the “Separation Period”), as in effect as of the date of termination (the
“Separation Payment”), provided that Executive executes an agreement releasing
Company and its affiliates from any liability associated with this Agreement in
form and terms satisfactory to the Company and that all time periods imposed by
law permitting cancellation or revocation of such release by Executive shall
have passed or expired; and subject to anything to the contrary in Section
11(d)(3), the Separation Payment shall be paid in in accordance with the
customary payroll practices of the Company; and


(b)           Subject to Executive’s (1) timely election of continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) with respect to the Company’s group health insurance plans in
which the Employee participated immediately prior to the termination date
(“COBRA Continuation Coverage”), and (2) continued payment of premiums for such
plans at the active employee rate (excluding, for purposes of calculating cost,
an employee’s ability to pay premiums with pre-tax dollars), the Company will
pay, or reimburse Executive, the cost of COBRA Continuation Coverage for
Executive and his eligible dependents until the earliest of (x) Executive or his
eligible dependents, as the case may be, ceasing to be eligible under COBRA, and
(y) twelve (12) months following the termination date (the benefits provided
under this clause (b), the “Medical Continuation Benefits”) or until such time
as Executive shall obtain reasonably equivalent benefits from subsequent
employment or spousal benefits.


7.           Equity Awards.  Executive shall be eligible for such grants of
awards under the AudioEye, Inc. 2012 Incentive Compensation Plan (or any
successor or replacement plan adopted by the Board and approved by the
stockholders of the Company) (the “Plan”) as the Compensation Committee (or the
Board, if there is no Compensation Committee) may from time to time determine
(the “Share Awards”).  Share Awards shall be subject to the applicable Plan
terms and conditions; provided, however, that Share Awards shall be subject to
any additional terms and conditions as are provided herein or in any award
agreement, which shall supersede any conflicting provisions governing Share
Awards provided under the Plan.
 
 
2

--------------------------------------------------------------------------------

 
 
8.           Clawback Rights.  All amounts paid to Executive by the Company
(other than Executive’s Base Salary and reimbursement of expenses pursuant to
paragraph 9 hereof) during the Employment Period and any time thereafter and any
and all stock based compensation (such as options and equity awards) granted
during the Employment Period and any time thereafter (collectively, the
“Clawback Benefits”) shall be subject to “Clawback Rights” as follows: during
the period that Executive is employed by the Company and upon the termination or
expiration of Executive’s employment and for a period of three (3) years
thereafter, if any of the following events occur, Executive agrees to repay or
surrender to the Company the Clawback Benefits if a restatement (a
“Restatement”) of any financial results from which any Clawback Benefits to
Executive shall have been determined (such restatement resulting from material
non-compliance of the Company with any financial reporting requirement under the
federal securities laws and shall not include a restatement of financial results
resulting from subsequent changes in accounting pronouncements or  requirements
which were not in effect on the date the financial statements were originally
prepared), then Executive agrees to immediately repay or surrender upon demand
by the Company any Clawback Benefits which were determined by reference to any
Company financial results which were later restated, to the extent the Clawback
Benefits amounts paid exceed the Clawback Benefits amounts that would have been
paid, based on the restatement of the Company’s financial information  All
Clawback Benefits amounts resulting from such Restatements shall be
retroactively adjusted by the Compensation Committee (or the Board, if there is
no Compensation Committee) to take into account the restated results and if any
excess portion of the Clawback Benefits resulting from such restated results is
not so repaid or surrendered by Executive within ninety (90) days of the revised
calculation being provided to Executive by the Company following a publicly
announced restatement, the Company shall have the right to take any and all
action to effectuate such adjustment.


The amount of Clawback Benefits to be repaid or surrendered to the Company shall
be determined by the Compensation Committee (or the Board, if there is no
Compensation Committee) and applicable law, rules and regulations.  All
determinations by the Compensation Committee (or the Board, if there is no
Compensation Committee) with respect to the Clawback Rights shall be final and
binding on the Company and Executive.  The parties acknowledge it is their
intention that the foregoing Clawback Rights as relates to Restatements conform
in all respects to the provisions of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 (the “Dodd Frank Act”) and requires recovery of
all “incentive-based” compensation, pursuant to the provisions of the Dodd Frank
Act and any and all rules and regulations promulgated thereunder from time to
time in effect.  Accordingly, the terms and provisions of this Agreement shall
be deemed automatically amended from time to time to assure compliance with the
Dodd Frank Act and such  rules and regulation as hereafter may be adopted and in
effect.


9.           Expenses.  Executive shall be entitled to prompt reimbursement by
the Company for all reasonable ordinary and necessary travel, entertainment, and
other expenses incurred by Executive while employed (in accordance with the
policies and procedures established by the Company for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, that Executive shall properly account for such expenses in
accordance with Company policies and procedures.


 
3

--------------------------------------------------------------------------------

 
 
10.           Other Benefits; Vacation.  During the term of this Agreement,
Executive shall be eligible to participate in incentive, stock purchase,
savings, retirement (401(k)), and welfare benefit plans, including, without
limitation, health, medical, dental, vision, life (including accidental death
and dismemberment) and disability insurance plans (collectively, “Benefit
Plans”), in substantially the same manner and at substantially the same levels
as the Company makes such opportunities available to the Company’s managerial or
salaried executive employees.  During the term of this Agreement, Executive
shall be entitled to accrue, on a pro rata basis, fifteen (15) paid vacation
days per year, which if not taken will accrue and be carried forward. Vacation
shall be taken at such times as are mutually convenient to Executive and the
Company and no more than ten (10) consecutive days shall be taken at any one
time without the advance approval of the Chief Executive Officer.


11.           Termination of Employment.


(a)           Death.  If Executive dies during the Employment Period, this
Agreement and Executive’s employment with the Company shall automatically
terminate and the Company shall have no further obligations to Executive or his
heirs, administrators or executors with respect to compensation and benefits
accruing thereafter, except for the obligation to pay to Executive’s heirs,
administrators or executors any earned but unpaid Base Salary, unpaid pro rata
annual Bonus for the current year through the date of death,  reimbursement of
any and all reasonable expenses paid or incurred by Executive in connection with
and related to the performance of his duties and responsibilities for the
Company during the period ending on the termination date and any accrued but
unused vacation time through the termination date in accordance with Company
policy.  The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.  In addition, Executive’s spouse and minor children shall be
entitled to Medical Continuation Benefits.


(b)           Disability.  In the event that, during the term of this Agreement
Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability (as
defined below), this Agreement and Executive’s employment with the Company shall
automatically terminate and the Company shall have no further obligations or
liability to Executive or his heirs, administrators or executors with respect to
compensation and benefits accruing thereafter, except for the obligation to pay
Executive or his heirs, administrators or executors any earned but unpaid Base
Salary, unpaid pro rata annual Bonus for the current year accrued through
Executive’s last date of employment with the Company, reimbursement of any and
all reasonable expenses paid or incurred by Executive in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date and any accrued but unused
vacation time through the termination date in accordance with Company policy.
The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions
through the last date of Executive’s employment with the Company. In addition,
Executive’s spouse and minor children shall be entitled to Medical Continuation
Coverage.  For purposes of this Agreement, “Disability” shall mean a physical or
mental disability that prevents the performance by Executive, with or without
reasonable accommodation, of his duties and responsibilities hereunder for a
period of not less than an aggregate of three (3) months during any twelve (12)
consecutive months.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Cause.


(1)           At any time during the Employment Period, the Company may
terminate this Agreement and Executive’s employment hereunder for Cause. For
purposes of this Agreement, “Cause” shall consist of a termination due to the
following, as specified in the written notice of termination (and in each case
following written notice a failure by Executive to cure within thirty (30) days
of such notice except as to clauses (E) or (F) which shall not be subject to
cure: (A) Executive’s failure to substantially perform the fundamental duties
and responsibilities associated with Executive’s position, including Executive’s
failure or refusal to carry out reasonable instructions; (B) Executive’s
material breach of any material written Company policy; (C) Executive’s gross
misconduct in the performance of Executive’s duties for the Company; (D)
Executive’s material breach of the terms of this Agreement; (E) being arrested
or charged with any fraudulent or felony criminal offense or any other criminal
offense which reflects adversely on the Company or reflects conduct or character
that the Board reasonably concludes is inconsistent with continued employment;
or (F) any criminal conduct that is a “statutory disqualifying event” (as
defined under federal securities laws, rules and regulations).


(2)           Prior to any termination for Cause, Executive will be given five
(5) business days written notice specifying the alleged Cause event and will be
entitled to appear (with counsel) before the full Board to present information
regarding his views on the Cause event, and after such hearing, there is at
least a majority vote of the full Board (other than Executive) to terminate him
for Cause.  After providing the notice in foregoing sentence, the Board may
suspend Executive with full pay and benefits until a final determination
pursuant to this Section 11(c) has been made.


(3)           Upon termination of this Agreement for Cause, the Company shall
have no further obligations or liability to Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay Executive any earned but unpaid
Base Salary, reimbursement of any and all reasonable expenses paid or incurred
by Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date, and any accrued but unused vacation time through the termination date in
accordance with Company policy.  The Company shall deduct, from all payments
made hereunder, all applicable taxes, including income tax, FICA and FUTA, and
other appropriate deductions.


(d)           Good Reason and Without Cause.


(1)           At any time during the term of this Agreement, subject to the
conditions set forth in Section 11(d)(2) below, Executive may terminate this
Agreement and Executive’s employment with the Company for “Good Reason.”  For
purposes of this Agreement, “Good Reason” shall mean any of the following
actions taken by the Company or a successor corporation or entity without
Executive’s consent: (A) material reduction of Executive’s base compensation;
(B) material reduction in Executive’s title, authority, duties or
responsibilities; (C) failure or refusal of a successor to the Company to
materially assume the Company’s obligations under this Agreement in the event of
a Change of Control; (D) relocation of Executive’s the Job Site that results in
an increase in Executive’s one-way driving distance by more than fifty (50)
miles from Executive’s then-current principal residence; or (E) any other
material breach by the Company of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
(2)           Executive shall not be entitled to terminate this Agreement for
Good Reason unless and until he or she shall have delivered written notice to
the Company within ninety (90) days of the date upon which the facts giving rise
to Good Reason occurred of his intention to terminate this Agreement and his
employment with the Company for Good Reason, which notice specifies in
reasonable detail the circumstances claimed to provide the basis for such
termination for Good Reason, and the Company shall not have eliminated the
circumstances constituting Good Reason within thirty (30) days of its receipt
from Executive of such written notice.


(3)           In the event that Executive terminates this Agreement and his
employment with the Company for Good Reason or the Company terminates this
Agreement and Executive’s employment with the Company without Cause, the Company
shall pay or provide to Executive (or, following his death, to Executive’s
heirs, administrators or executors) the Separation Payment amount.  The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other appropriate deductions.


(4)           Notwithstanding anything herein to the contrary, the benefits to
Executive under this Agreement shall be reduced by the amount of any insurance
proceeds payable to Executive.


(e)           Without “Good Reason” by Executive.  At any time during the term
of this Agreement, Executive shall be entitled to terminate this Agreement and
Executive’s employment with the Company without Good Reason by providing prior
written notice of at least thirty (30) days to the Company.  Upon termination by
Executive of this Agreement or Executive’s employment with the Company without
Good Reason, the Company shall have no further obligations or liability to
Executive or his heirs, administrators or executors with respect to compensation
and benefits thereafter, except for the obligation to pay Executive any earned
but unpaid Base Salary, reimbursement of any and all reasonable expenses paid or
incurred by Executive in connection with and related to the performance of his
duties and responsibilities for the Company during the period ending on the
termination date, and any accrued but unused vacation time through the
termination date in accordance with Company policy. The Company shall deduct,
from all payments made hereunder, all applicable taxes, including income tax,
FICA and FUTA, and other appropriate deductions.


(f)           Change of Control.  For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any one or more of the following: (i) the
accumulation (if over time, in any consecutive twelve (12) month period),
whether directly, indirectly, beneficially or of record, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) of 50.1% or more of the shares of
the outstanding common stock of the Company, whether by merger, consolidation,
sale or other transfer of shares of Company common stock (other than a merger or
consolidation where the stockholders of the Company prior to the merger or
consolidation are the holders of a majority of the voting securities of the
entity that survives such merger or consolidation), (ii) a sale of all or
substantially all of the assets of the Company or (iii) during any period of
twelve (12) consecutive months, the individuals who, at the beginning of such
period, constitute the Board, and any new director whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the 12-month period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board; provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: (A) any acquisitions of Company common stock or securities
convertible, exercisable or exchangeable into Company common stock directly from
the Company, or (B) any acquisition of Company common stock or securities
convertible, exercisable or exchangeable into Company common stock by any
employee benefit plan (or related trust) sponsored by or maintained by the
Company.
 
 
6

--------------------------------------------------------------------------------

 
 
(g)           Any termination of Executive’s employment by the Company or by
Executive (other than termination by reason of Executive’s death) shall be
communicated by written Notice of Termination to the other party of this
Agreement. For purposes of this Agreement, a “Notice of Termination” shall mean
a written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, provided, however, failure to
provide timely notification shall not affect the employment status of Executive.


12.           Confidential Information.


(a)           Disclosure of Confidential Information. Executive recognizes,
acknowledges and agrees that he or she has had and will continue to have access
to secret and confidential information regarding the Company, its subsidiaries
and their respective businesses (“Confidential Information”), including but not
limited to, its products, methods, formulas, software code, patents, sources of
supply, customer dealings, data, know-how, trade secrets and business plans,
provided such information is not in or does not hereafter become part of the
public domain, or become known to others through no fault of
Executive.  Executive acknowledges that such information is of great value to
the Company, is the sole property of the Company, and has been and will be
acquired by him in confidence.  In consideration of the obligations undertaken
by the Company herein, Executive will not, at any time, during or after his
employment hereunder, reveal, divulge or make known to any person, any
information acquired by Executive during the course of his employment, which is
treated as confidential by the Company, and not otherwise in the public domain.
The provisions of this Section 12 shall survive the termination of Executive’s
employment hereunder for a period of three (3) years. Information will not be
deemed to be Confidential Information if: (i) the information was in Executive’s
possession or within Executive’s knowledge before the Company disclosed it to
Executive; (ii) the information was or became generally known to those who could
take economic advantage of it; (iii) Executive obtained the information from a
third party that was not known by Executive to be bound by a confidentiality
agreement or other obligation of confidentiality to the Company or any other
party with respect to such information; or (iv) Executive is required to
disclose the information pursuant to legal process (e.g. a subpoena), provided
that Executive notifies the Company promptly upon receiving or becoming aware of
such legal process.


(b)           Executive affirms that he or she will not rely upon the protected
trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company or its subsidiaries.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           In the event that Executive’s employment with the Company
terminates for any reason, Executive shall deliver forthwith to the Company any
and all originals and copies, including those in electronic or digital formats,
of Confidential Information; provided, however, Executive shall be entitled to
retain (i) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of expenses, (iii) information that he
or she reasonably believes may be needed for tax purposes and (iv) copies of
plans, programs and agreements relating to his employment, or termination
thereof, with the Company.


13.           Non-Competition and Non-Solicitation.


(a)           Executive agrees and acknowledges that the non-competition
restrictions set forth herein are reasonable and necessary and do not impose
undue hardship or burdens on Executive. Executive also acknowledges that the
products and services developed or provided by the Company, its affiliates
and/or its clients or customers are or are intended to be sold, provided,
licensed and/or distributed to customers and clients primarily in and throughout
the United States (the “Territory”) (to the extent the Company comes to operate,
either directly or through the engagement of a distributor or joint or
co-venturer, or sell a significant amount of its products and services to
customers located, in areas other than the United States during the term of the
Employment Period, the definition of Territory shall be automatically expanded
to cover such other areas), and that the Territory, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information of, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates and/or its clients or
customers.  The provisions of this Section 13 shall survive the termination of
Executive’s employment hereunder.


(b)           Executive hereby agrees and covenants that he or she shall not
without the prior written consent of the Company, directly or indirectly, in any
capacity whatsoever, including, without limitation, as an employee, employer,
consultant, principal, partner, shareholder, officer, director or any other
individual or representative capacity (other than (i) as a holder of less than
ten (10%) percent of the outstanding securities of a Company whose shares are
traded on any national securities exchange or (ii) as a limited partner, passive
minority interest holder in a venture capital fund, private equity fund or
similar investment entity which holds or may hold an equity or debt position in
portfolio companies that are competitive with the Company; provided however,
that Executive shall be precluded from serving as an operating partner, general
partner, manager or governing board designee with respect to such portfolio
companies), or whether on Executive’s own behalf or on behalf of any other
person or entity or otherwise howsoever, during the Employment Period and the
Separation Period and thereafter to the extent described below, within the
Territory:


(1)           Engage, own, manage, operate, control, be employed by, consult
for, participate in, or be connected in any manner with the ownership,
management, operation or control of any business in competition with the
business of the Company;
 
 
8

--------------------------------------------------------------------------------

 


(2)           Recruit, solicit or hire, or attempt to recruit, solicit or hire,
any employee, or independent contractor of the Company to leave the employment
(or independent contractor relationship) thereof, whether or not any such
employee or independent contractor is party to an employment agreement, for the
purpose of competing with the business of the Company;


(3)           Attempt in any manner to solicit or accept from any customer of
the Company, with whom Executive had significant contact during Executive’s
employment by the Company (whether under this Agreement or otherwise), business
of the kind or competitive with the business done by the Company with such
customer or to persuade or attempt to persuade any such customer to cease to do
business or to reduce the amount of business which such customer has customarily
done or might do with the Company, or if any such customer elects to move its
business to a person other than the Company, provide any services of the kind or
competitive with the business of the Company for such customer, or have any
discussions regarding any such service with such customer, on behalf of such
other person; or


(4)           Interfere with any relationship, contractual or otherwise, between
the Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company, for the purpose of
soliciting such other party to discontinue or reduce its business with the
Company.


With respect to the activities described in Paragraphs (1), (2), (3) and (4)
above, the restrictions of this Section 13(b) shall continue during the
Employment Period and until one (1) year following the termination of this
Agreement or of Executive’s employment with the Company (including upon
expiration of this Agreement), whichever occurs later; provided, however, that
if this Agreement or Executive’s employment is terminated by Executive for Good
Reason or by the Company without Cause, then the restrictions of this Section
13(b) shall terminate concurrently with the termination and shall be of no
further effect.  In the event that any provision of this Section 13 is
determined by a court to be unenforceable, such provision shall not render the
entire Section unenforceable but, to the extent possible, shall be appropriately
adjusted to render such provision enforceable.


14.           Inventions.  All systems, inventions, discoveries, apparatus,
techniques, methods, know-how, formulae or improvements made, developed or
conceived by Executive during Executive’s employment by the Company that (i) are
directly relevant to the Company’s business as then constituted, (ii) are
developed as a part of the tasks and assignments that are the duties and
responsibilities of Executive, and (iii) were created using substantially the
Company’s resources, such as time, materials and space, shall be and continue to
remain the Company’s exclusive property, without any added compensation or any
reimbursement for expenses to Executive, and upon the conception of any and
every such invention, process, discovery or improvement and without waiting to
perfect or complete it, Executive promises and agrees that Executive will
immediately disclose it to the Company and to no one else and thenceforth will
treat it as the property and secret of the Company. Executive will also execute
any instruments requested from time to time by the Company to vest in it
complete title and ownership to such invention, discovery or improvement and
will, at the request of the Company, do such acts and execute such instruments
as the Company may require, but at the Company’s expense to obtain patents,
trademarks or copyrights in the United States and foreign countries, for such
invention, discovery or improvement and for the purpose of vesting title thereto
in the Company, all without any reimbursement for expenses (except as provided
in Section 9 or otherwise) and without any additional compensation of any kind
to Executive.


 
9

--------------------------------------------------------------------------------

 
 
15.           Section 409A.


The provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any final regulations
and guidance promulgated thereunder (“Section 409A”) and shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.  The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under Section
409A.


To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which you
incurred the expense.


A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.


Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii).  Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule.  Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.


 
10

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination, then only that portion of the severance and benefits
payable to Executive pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
which (when considered together) do not exceed the Section 409A Limit (as
defined herein) may be made within the first six (6) months following
Executive’s termination of employment in accordance with the payment schedule
applicable to each payment or benefit.  Any portion of the Deferred Compensation
Separation Benefits in excess of the Section 409A Limit otherwise due to
Executive on or within the six (6) month period following Executive’s
termination will accrue during such six (6) month period and will become payable
in one lump sum cash payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment.  All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following termination but
prior to the six (6) month anniversary of Executive’s termination date, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit.


For purposes of this Agreement, “Section 409A Limit” will mean a sum equal (x)
to the amounts payable prior to March 15 following the year in which Executive
terminations plus (y) the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Company’s taxable year preceding the Company’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with respect thereto; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive’s
employment is terminated.


16.           Miscellaneous.


(a)           Executive acknowledges that the services to be rendered by him
under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services.  Furthermore, the parties acknowledge that monetary damages alone
would not be an adequate remedy for any breach by Executive of Section 12 or
Section 13 of this Agreement. Accordingly, Executive agrees that any breach by
Executive of Section 12 or Section 13 of this Agreement shall entitle the
Company, in addition to all other legal remedies available to it, to apply to
any court of competent jurisdiction to seek to enjoin such breach. The parties
understand and intend that each restriction agreed to by Executive hereinabove
shall be construed as separable and divisible from every other restriction, that
the unenforceability of any restriction shall not limit the enforceability, in
whole or in part, of any other restriction, and that one or more or all of such
restrictions may be enforced in whole or in part as the circumstances warrant.
In the event that any restriction in this Agreement is more restrictive than
permitted by law in the jurisdiction in which the Company seeks enforcement
thereof, such restriction shall be limited to the extent permitted by law. The
remedy of injunctive relief herein set forth shall be in addition to, and not in
lieu of, any other rights or remedies that the Company may have at law or in
equity.


(b)           Neither Executive nor the Company may assign or delegate any of
their rights or duties under this Agreement without the express written consent
of the other; provided, however, that the Company shall have the right to
delegate its obligation of payment of all sums due to Executive hereunder,
provided that such delegation shall not relieve the Company of any of its
obligations hereunder.
 
 
11

--------------------------------------------------------------------------------

 
 
(c)           During the term of this Agreement, the Company (i) shall indemnify
and hold harmless Executive and his heirs and representatives as, and to the
extent, provided in the Company’s bylaws and (ii) shall cover Executive under
the Company’s directors’ and officers’ liability insurance on the same basis as
it covers other senior executive officers and directors of the Company.


(d)           This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to Executive’s
employment by the Company, supersedes all prior understandings and agreements,
whether oral or written, between Executive and the Company, and shall not be
amended, modified or changed except by an instrument in writing executed by the
party to be charged (it being understood that, pursuant to Section 7, Share
Awards shall govern with respect to the subject matter thereof). The invalidity
or partial invalidity of one or more provisions of this Agreement shall not
invalidate any other provision of this Agreement. No waiver by either party of
any provision or condition to be performed shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time.


(e)           This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.


(f)           The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.


(g)           All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered, sent by registered or certified
mail, return receipt requested, postage prepaid, or by reputable national
overnight delivery service (e.g. Federal Express) for overnight delivery to the
Company at its principal executive office or to Executive at his address of
record in the Company’s records, or to such other address as either party may
hereafter give the other party notice of in accordance with the provisions
hereof.  Notices shall be deemed given on the sooner of the date actually
received or the third business day after deposited in the mail or one business
day after deposited with an overnight delivery service for overnight delivery.


(h)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Arizona without reference to principles
of conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the County of
Pima, State of Arizona.


(i)           This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.
 
 
12

--------------------------------------------------------------------------------

 
 
(j)           Executive represents and warrants to the Company that he or she
has the full  power and authority to enter into this Agreement and to perform
his obligations hereunder and that the execution and delivery of this Agreement
and the performance of his obligations hereunder will not conflict with any
agreement to which Executive is a party.


(k)           The Company represents and warrants to Executive that it has the
full power and authority to enter into this Agreement and to perform its
obligations hereunder and that the execution and delivery of this Agreement and
the performance of its obligations hereunder will not conflict with any
agreement to which the Company is a party.


[Remainder of page intentionally left blank; signature page follows.]
 
 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.
 

  THE COMPANY:         AUDIOEYE, INC.         By:
/s/ James Crawford
   
Name:       James Crawford
   
Title:         Chief Operating Officer
        EXECUTIVE:        
/s/ Sean Bradley
 
Sean Bradley

 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
No material matters.
 
 
15

--------------------------------------------------------------------------------